DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 7-8, filed 5/19/2022, with respect to the amendments to the claims have been fully considered and are persuasive.  The rejections of the claims have been withdrawn. 
Allowable Subject Matter
Claims 1-4, 6, 8, 11, 12, 14, and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding independent claim 1; Chand U.S. Patent No. 4,399,942 discloses a real-time calibration device used for an apparatus to be calibrated, comprising: a calibration agent storage tank 10 for storing a calibration agent (“the device of the present invention is used to dispense a gaseous substance at a constant rate, the gas thereafter being mixed with a moving fluid medium to provide a sample containing a known concentration of the gas, which is then typically used to calibrate an analyzer of gases or liquids” [col. 3; lines 14-24]); a sealing plug 20 arranged in the calibration agent storage tank 10 and contacting an inner wall of the calibration storage tank (as illustrated in figure 1) to divide a space in the calibration agent storage tank 10 into a first cavity 14 and a second cavity 16, wherein the first cavity 14 and the second cavity 16 are arranged side by side and separated by the sealing plug 20 (as illustrated in figure 1), the sealing plug 20 comprising one or more capillary through holes to allow calibration agent molecules stored in the first cavity 14 to diffuse into the second cavity 16 through the one or more capillary through holes of the sealing plug 20 (“Permeation through the passage 18 continues at a rate determined by the pressure in the second chamber 16, which is, in turn, determined by the rate of gas emission from the second chamber” [col. 3; lines 33-36]). However, Chand does not disclose a calibration agent capsule arranged in the first cavity to store a sample containing the calibration agent so as to enable a release of the calibration agent molecules into the first cavity.
Geraghty et al. U.S. PGUB No. 2009/0166524 discloses a real-time calibration device used for an apparatus to be calibrated, comprising: a calibration agent capsule 23 arranged in a cavity 22 to store a sample containing a calibration agent so as to enable a release of the calibration agent molecules into the cavity (“The solid phase calibrant chemical is contained within the capsule 23. The capsule 23 is contained within a heated enclosure or oven 22 that is heated by electrical heating device 27” [0037]). However, Geraghty does not disclose that the cavity 22 is a first cavity separated from a second cavity by a sealing plug.
Additionally, Geraghty is restricted to use of a solid calibration agent where Chand utilizes a liquid calibration agent, and so one of ordinary skill in the art would not have been motivated to combine Chand with Geraghty.
The prior art fails to teach or reasonably suggest, in combination with the other claim limitations, a real-time calibration device used for an apparatus to be calibrated, comprising: a sealing plug arranged in a calibration agent storage tank and contacting an inner wall of the calibration storage tank to divide a space in the calibration agent storage tank into a first cavity and a second cavity; a valve configured to open or close a passage between the second cavity of the calibration agent storage tank and a sample injection pipeline of the apparatus to be calibrated; and a calibration agent capsule arranged in the first cavity to store a sample containing the calibration agent so as to enable a release of the calibration agent molecules into the first cavity.

Regarding independent claim 8; Chand U.S. Patent No. 4,399,942 discloses a real-time calibration device used for an apparatus to be calibrated, comprising: a calibration agent storage tank 10 for storing a calibration agent (“the device of the present invention is used to dispense a gaseous substance at a constant rate, the gas thereafter being mixed with a moving fluid medium to provide a sample containing a known concentration of the gas, which is then typically used to calibrate an analyzer of gases or liquids” [col. 3; lines 14-24]); a sealing plug 20 arranged in the calibration agent storage tank 10 and contacting an inner wall of the calibration storage tank (as illustrated in figure 1) to divide a space in the calibration agent storage tank 10 into a first cavity 14 and a second cavity 16, wherein the first cavity 14 and the second cavity 16 are arranged side by side and separated by the sealing plug 20 (as illustrated in figure 1), the sealing plug 20 comprising one or more capillary through holes to allow calibration agent molecules stored in the first cavity 14 to diffuse into the second cavity 16 through the one or more capillary through holes of the sealing plug 20 (“Permeation through the passage 18 continues at a rate determined by the pressure in the second chamber 16, which is, in turn, determined by the rate of gas emission from the second chamber” [col. 3; lines 33-36]). However, Chand does not disclose a calibration agent capsule arranged in the first cavity to store a sample containing the calibration agent so as to enable a release of the calibration agent molecules into the first cavity.
Geraghty et al. U.S. PGUB No. 2009/0166524 discloses a real-time calibration device used for an apparatus to be calibrated, comprising: a calibration agent capsule 23 arranged in a cavity 22 to store a sample containing a calibration agent so as to enable a release of the calibration agent molecules into the cavity (“The solid phase calibrant chemical is contained within the capsule 23. The capsule 23 is contained within a heated enclosure or oven 22 that is heated by electrical heating device 27” [0037]). However, Geraghty does not disclose that the cavity 22 is a first cavity separated from a second cavity by a sealing plug.
Additionally, Geraghty is restricted to use of a solid calibration agent where Chand utilizes a liquid calibration agent, and so one of ordinary skill in the art would not have been motivated to combine Chand with Geraghty.
The prior art fails to teach or reasonably suggest, in combination with the other claim limitations, a real-time calibration device used for an apparatus to be calibrated, comprising: a sealing plug arranged in a calibration agent storage tank and contacting an inner wall of the calibration storage tank to divide a space in the calibration agent storage tank into a first cavity and a second cavity; a valve configured to open or close a passage between the second cavity of the calibration agent storage tank and a sample injection pipeline of the apparatus to be calibrated; and a calibration agent capsule arranged in the first cavity to store a sample containing the calibration agent so as to enable a release of the calibration agent molecules into the first cavity.

Regarding dependent claims 2-4, 6, 11, 12, 14, and 16-20; these claims are allowable at least for their dependence, either directly or indirectly, upon independent claims 1 and 8.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489. The examiner can normally be reached M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON L MCCORMACK/Examiner, Art Unit 2881